UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7772


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES PYNE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:04-cr-00018-DKC-3; 8:16-cv-00788-
DKC)


Submitted: April 11, 2017                                         Decided: April 24, 2017


Before GREGORY, Chief Judge, and SHEDD and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam opinion.


Charles Pyne, Appellant Pro Se. Barbara Suzanne Skalla, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Pyne has noted an appeal from the district court’s order denying his

motions to recuse and unseal transcripts and denying his Fed. R. Civ. P. 59(e) motion to

alter or amend its prior order denying in part relief under Fed. R. Civ. P. 60(d)(3) and

dismissing in part as successive his 28 U.S.C. § 2255 (2012) claims.

       The denial of the motion to alter or amend-insofar as it pertains to the dismissal as

successive of Pyne’s § 2255 claims-is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85. We have independently reviewed the record and conclude that Pyne has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal in part.

       With respect to the district court’s denial of the motions to recuse and unseal and

its denial of the motion to alter or amend-insofar as it pertains to the denial of Rule

60(d)(3) relief-we have reviewed the record and find no reversible error. The motion to

                                             2
alter or amend was properly denied because it did not rely on an intervening change in

controlling law or new evidence and sought to relitigate matters previously adjudicated.

See Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008); Mayfield v. Nat’l Ass’n

for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012). The motion to recuse

also was properly denied. The motion did not set forth a basis in fact for doubting the

district court’s impartiality and did not point to anything in the court’s prior ruling

revealing favoritism or antagonism that would make fair judgment impossible.

See 28 U.S.C. § 455(a)-(b)(1) (2012); Liteky v. United States, 510 U.S. 540, 554-55

(1994); United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003). Finally, we discern

no reversible error in the denial of the motion to unseal transcripts. There is no indication

from the record that unsealing transcripts was necessary for the adjudication of the Rule

59(e) motion as Pyne claimed. Accordingly, we affirm the district court’s denial order in

part.   United States v. Pyne, No. 8:04-cr-00018-DKC-3 (D. Md. Nov. 15, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                     DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                             3